                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                          CASE NO. 5:19-CR-095-KDB-DCK

 UNITED STATES OF AMERICA,                        )
                                                  )
                 Plaintiff,                       )
                                                  )
    v.                                            )       ORDER
                                                  )
 ANDRE MARQUESE WHITE,                            )
                                                  )
                 Defendants.                      )
                                                  )


         THIS MATTER IS BEFORE THE COURT on Defendant’s second “Motion To Seal

Sentencing Memorandum” (Document No. 47) filed on February 16, 2021. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, the undersigned

will allow the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1       SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.




         Case 5:19-cr-00095-KDB-DCK Document 52 Filed 02/23/21 Page 1 of 3
               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                       (1)     A non-confidential description of the
                       material sought to be sealed;
                       (2)     A statement indicating why sealing is
                       necessary and why there are no alternatives to filing
                       under seal;
                       (3)     Unless permanent sealing is sought, a
                       statement indicating how long the party seeks to have
                       the material maintained under seal and how the
                       matter is to be handled upon unsealing; and
                       (4)     Supporting statutes, case law, or other
                       authority.
LCvR 6.1.

       By the instant motion, Defendant again seeks to file his “Sentencing Memorandum”

(Document Nos. 41 and 46) under seal. (Document No. 47). Defendant contends that this filing

should be sealed “based upon the sensitive nature of the information contained therein, including

sensitive information regarding ongoing criminal investigations pursuant to the plea

agreement between the parties.” Id. See also (Document No. 40).

       Having considered LCvR 6.1(c) and LCrR 49.1.1, and the record of this case, the Court

will allow this motion to seal. Noting that the time for public response has not run to this motion,

the Court will consider any objection to this Order from non-parties as an objection to the motion,

requiring no additional burden for any non-party under the Federal Rules of Civil Procedure. See

LCvR 6.1(e).

       IT IS, THEREFORE, ORDERED that Defendant’s second “Motion To Seal Sentencing

Memorandum” (Document No. 47) is GRANTED.

       IT IS FURTHER ORDERED that Document Nos. 41 and 46 shall remain SEALED until



                                                 2
      Case 5:19-cr-00095-KDB-DCK Document 52 Filed 02/23/21 Page 2 of 3
otherwise ordered by the Court.



                          Signed: February 22, 2021




                                                 3
      Case 5:19-cr-00095-KDB-DCK Document 52 Filed 02/23/21 Page 3 of 3
